COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 Daniel A. Ramirez,                           '
                                                             No. 08-12-00371-CV
                            Appellant,        '
                                                                Appeal from the
 v.                                           '
                                                              327th District Court
 First Liberty Insurance Corporation,         '
                                                           of El Paso County, Texas
                                              '
                           Appellee.
                                              '                 (TC# 2011-295)




                                         ORDER

       The Court GRANTS the Appellant’s fifth motion for extension of time to file the brief

until September 7, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Daniel A. Ramirez, the Appellant, prepare the

Appellant’s brief and forward the same to this Court on or before September 7, 2013.

       IT IS SO ORDERED this 14th day of August, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.